Citation Nr: 1429620	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-35 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2002, February 2004 to August 2004, and January 2005 to January 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  On March 26, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his claims for an increased rating for PTSD, for service connection for bilateral hearing loss, and for service connection for a bilateral knee condition.

2.  The evidence fails to show that the Veteran's bilateral tinnitus was caused by his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the Veteran's claim for an increased rating for PTSD, for service connection for bilateral hearing loss, and for service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim for PTSD and Claims of Service Connection for Bilateral Hearing Loss and a Bilateral Knee Condition

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal with regard to his claims for an increased rating for PTSD, for service connection for bilateral hearing loss, and for service connection for a bilateral knee condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these issues and the appeal is dismissed with regard to these claims.

II.  Claim of Service Connection for Bilateral Tinnitus

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA sent the required notice in a June 2008 letter.

Pursuant to VA's duty to assist, VA has associated with the Veteran's file his VA and non-VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also requires VA to provide an examination or obtain a medical opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, VA provided an examination in December 2008.  While the adequacy of this examination was challenged during the March 2014 hearing, the Board finds that the examination and accompanying opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's tinnitus and provided analysis to support her ultimate conclusion as to its etiology.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information that was lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Notably, in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  A combat Veteran can invoke this presumption to show the cause of a disability and to show the disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Here, the Veteran reported during his March 2014 hearing that his tinnitus had onset during the latter part of his last period of service and that he has experienced tinnitus on an intermittent basis-approximately two or three times per week-since his discharge from service.

His service treatment records (STRs) do not document complaints of tinnitus or other ear- or hearing-related issues, although he was exposed to loud noises during combat.  

VA provided an audiological examination in December 2008 during which the Veteran reported that he is distracted by his recurrent tinnitus during class, and denied postservice recreational or occupational noise exposure.  The reporting clinician opined that the Veteran's tinnitus is less likely as not a result of his active service because the Veteran reported that he did not experience "ringing of the ears" in a post-deployment health assessment and his records do not include any prior complaints of tinnitus.

Although the examiner did not indicate which post-deployment assessment was being used to support the conclusion that the Veteran's tinnitus is not due to his service, the Board notes that the Veteran's STRs and personnel records include a "post-deployment health assessment" dated August 2005, which was recorded just over four months prior to the Veteran's separation from service in January 2006.  The assessment indicates that his date of arrival in the Southwest Asia theater of operations (Iraq and Kuwait, specifically) was in April 2005 and his date of departure from that area was in September 2005, and the record shows that this tour was the Veteran's last deployment.  In the August 2005 assessment, the Veteran endorsed that he did not experience "ringing of the ears" at that time and that this symptom did not develop during his deployment.  The Veteran also endorsed that he did not have any ear trouble in an October 2005 report of medical history.

In his September 2009 substantive appeal (Form 9), the Veteran reported that he did not complain about the ringing in his ears in his post-deployment assessment because it seemed mild when he was in Iraq and the assessment was just another form that he needed to complete before he could go home, but now, his condition interferes with his life.  The Board notes here that the Veteran reported during his December 2008 examination and March 2014 hearing that his tinnitus had in-service onset during a time when he was transitioning out of service, noting specifically that he noticed the tinnitus when he returned from Iraq.

STRs dated September 2006, which were recorded during a period of reserve service, show that the Veteran endorsed that he was not concerned or worried about any physical issues that he felt required medical attention and indicate that the Veteran was being treated for disease/injury by VA at that time.  VA treatment records dated March 2006 through December 2006 show that the Veteran was being treated for a psychiatric condition and was also treated for bronchitis.  These records include a March 2006 treatment note in which a clinician documented that "[h]e gives 9 months [history] of feeling irritable, anxious, moody, and headaches on and off since deployment."  Notably, however, these records are negative for any complaints of tinnitus.

The first VA treatment record that references tinnitus is dated April 2008 and indicates that the Veteran did not have tinnitus or impaired hearing.  The record shows that the Veteran's first complaint of tinnitus was in June 2008, which is when he filed his claim.  Overall, the Board assigns more probative value to the totality of the evidence of record, which includes years of treatment records that are negative for reports of tinnitus or hearing-related difficulties, than to the Veteran's present reports concerning the onset and continuation of his tinnitus.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

The evidence shows that the Veteran was not opposed to seeking treatment for his medical concerns postservice and his treatment records constitute evidence against finding that the Veteran was experiencing tinnitus following his deployment.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's tinnitus was caused by his active service and the appeal as to this issue is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the Veteran's entitlement to an increased rating for PTSD is dismissed.

The appeal concerning the Veteran's entitlement to service connection for bilateral hearing loss is dismissed.

The appeal concerning the Veteran's entitlement to service connection for a bilateral knee condition is dismissed.

Service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


